IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 99-31203

                         Summary Calendar


GERALDINE RATLIFF
                                           Plaintiff-Appellant

                              versus

RICHARD STALDER, etc; ET AL
                                           Defendants

STATE OF LOUISIANA, Through the Department of Public Safety and
Corrections
                                       Defendant-Appellee




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                      USDC No. 98-CV-2225-N


                           June 26, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Geraldine Ratliff appeals from the district court’s grant of

Appellees’ motion for summary judgment.      We review de novo the

disposition of a motion for summary judgment. See Byers v. Dallas

Morning News, 209 F.3d 419, 424 (5th Cir. 2000).   We agree with the



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court that Ratliff failed to present evidence to create a

factual issue that her former employer’s proffered reason for her

termination was pretext for discrimination or that she engaged in

protected activity as required for her retaliation claim.

     AFFIRMED.




                                2